225 S.W.3d 235 (2006)
One (1) 2003 HONDA SHADOW MOTORCYCLE, VIN: JH2RC44513M705616 and One (1) 1994 Ford Mustang, VIN: 1FALP4444RF182833, Appellant,
v.
The STATE of Texas, Appellee.
No. 08-05-00353-CV.
Court of Appeals of Texas, El Paso.
February 2, 2006.
Frank Triana, El Paso, for appellant
Jaime E. Esparza, Dist. Atty., El Paso, for State.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Appellant Jesse Ayala sought to appeal from a summary judgment granted in favor of the State. The State originally instituted forfeiture proceedings against the Honda Shadow motorcycle and the Ford Mustang as alleged proceeds of felony criminal activity, specifically narcotics trafficking, engaged in by one Felix Haro Jr. Felix Haro Jr. signed an agreed judgment of forfeiture and the State filed a motion for summary judgment naming Appellant as respondent. The trial court signed an order granting summary judgment and awarding both vehicles to the State on August 25, 2005. Appellant filed an original answer on September 2, 2005. He also filed a motion for new trial on September 15, 2005, alleging that he was the innocent owner of the property forfeited in favor of the State. Appellant filed his notice of appeal on October 28, 2005. On December 28, 2005, Appellant filed a motion to withdraw the appeal. Because Appellant has complied with the requirements for voluntary dismissal, the motion is granted. See Tex.R.App.P. 42.1. Accordingly, the appeal is ordered dismissed.